ACCEPTED
                                                                                                04-14-00668-CV
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                           2/17/2015 4:23:37 PM
                                                                                                  KEITH HOTTLE
                                                                                                         CLERK

                          AMENDED LIST OF APPENDICES

Appendix A   1994 Deed Recorded in the Official Records of Karnes County, Texas
                                                                              FILED IN
                                                                      4th COURT OF APPEALS
Appendix B                                                              SANWarranty
             Exhibit E-1 to Plaintiffs’ Motion for Summary Judgment: 1992    ANTONIO,  TEXAS
                                                                                      Deed
             Recorded in the Official Records of Hays County, Texas 02/17/2015 4:23:37 PM
                                                                           KEITH E. HOTTLE
Appendix C                                                                      Clerk
             Exhibit I to Plaintiffs’ Motion for Summary Judgment: Certified copy of Oil and
             Gas Lease executed on January 5, 2013 from Pamela Mika Wolf to West 17th and
             recorded in Volume 1095, Page 18 of the Official Records of Karnes County,
             Texas

Appendix D   Exhibit J to Plaintiffs’ Motion for Summary Judgment: Certified copy of Oil and
             Gas Lease executed on January 5, 2013 from Thomas Mika to West 17th and
             recorded in Volume 1095, Page 18 of the Official Records of Karnes County,
             Texas

Appendix E   Exhibit N to Plaintiffs’ Motion for Summary Judgment: Certified copy of the
             Form W-1 for Murphy Exploration & Production Company USA Whitfield East
             Unit Well No. 1 H

Appendix F   Exhibit O to Plaintiffs’ Motion for Summary Judgment: Certified copy of the
             Form W-1 for Murphy Exploration & Production Company USA Whitfield West
             Unit Well No. 1 H

Appendix G   Exhibit P to Plaintiffs’ Motion for Summary Judgment: Certified copy of
             Assignment of Oil and Gas Lease dated May 21, 2013 by and between West 17th
             Resources, LLC and Murphy Exploration and Production Company

Appendix H   Final Judgment dated August 28, 2014
       FILED IN
4th COURT OF APPEALS
 SAN ANTONIO, TEXAS
02/17/2015 4:23:37 PM
    KEITH E. HOTTLE
         Clerk
       FILED IN
4th COURT OF APPEALS
 SAN ANTONIO, TEXAS
02/17/2015 4:23:37 PM
    KEITH E. HOTTLE
         Clerk
       FILED IN
4th COURT OF APPEALS
 SAN ANTONIO, TEXAS
02/17/2015 4:23:37 PM
    KEITH E. HOTTLE
         Clerk
       FILED IN
4th COURT OF APPEALS
 SAN ANTONIO, TEXAS
02/17/2015 4:23:37 PM
    KEITH E. HOTTLE
         Clerk
       FILED IN
4th COURT OF APPEALS
 SAN ANTONIO, TEXAS
02/17/2015 4:23:37 PM
    KEITH E. HOTTLE
         Clerk
       FILED IN
4th COURT OF APPEALS
 SAN ANTONIO, TEXAS
02/17/2015 4:23:37 PM
    KEITH E. HOTTLE
         Clerk
       FILED IN
4th COURT OF APPEALS
 SAN ANTONIO, TEXAS
02/17/2015 4:23:37 PM
    KEITH E. HOTTLE
         Clerk
       FILED IN
4th COURT OF APPEALS
 SAN ANTONIO, TEXAS
02/17/2015 4:23:37 PM
    KEITH E. HOTTLE
         Clerk